DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 15 is confusing in that it recites the second toothed gear causes rotation of the suction arm assembly.  However, as best understood from the disclosure, it appears that while the first toothed gear causes rotation (see claim 14), the second gear causes radial movement of the suction arm assembly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isogai et al. (US-6,088,911).
 	The Isogai et al. patent shows an embodiment of a suction gripper for handling small articles of different sizes comprising a main base element (426), a rotary drive (460) having a vertical axis of rotation (see Fig. 14), an end effector unit (416), a holding element (500), a suction arm holder (506), and four elongated suction arms (532a-d) each having a suction head (540) that can be dimensioned differently from each other to handle components of different sizes (see col. 39, lines 1-10).  Regarding claims 2, 11, and 12, it is pointed out that the entire suction gripper is vertically movable through drive (482) such that the attached suction arms would be collectively moved together with the entire gripper in this vertical/radial direction.  In regard to claim 6, 19, and 20, the Isogai et al. suction gripper is equipped with rotary position encoders (582a-c) and corresponding buttons (578a-d).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al. (US-6,088,911) in view of Stocco et al. (US-4,516,765).
 	The Isogai et al. patent does not disclose a suction line for separately supplying negative pressure to each suction arm as called for in claim 7.
	However, the patent to Stocco et al. shows a suction gripping assembly with multiple suction arms (65) attached to a rotary drive.  Each suction arm (65) is coupled to an individual suction line (73) as best shown in Figure 2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separately couple an individual line to each suction arm of the Isogai et al. gripper, as taught by Stocco et al., in order to allow for independent, selective administration of vacuum force to each suction arm.
Allowable Subject Matter
Claims 3-5, 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seragnoli (US-4,645,063) and Van Pul (US-6,311,824) show suction gripper assemblies wherein each suction arm is radially and rotationally movable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/6/2021